United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10626
                         Summary Calendar



ADAM R. MILLER,

                                    Plaintiff-Appellant,

versus

AMERICAN INTERNATIONAL GROUP, INC., THE INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA; AIG CLAIMS SERVICES, INC.; TEXAS WORKERS
COMPENSATION COMMISSION,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:02-CV-553
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Adam R. Miller appeals from the district court’s Second

Amended Final Judgment, which the district court issued following

its grant of a FED. R. CIV. P. 60(a) motion to correct a clerical

mistake filed by defendants American International Group, Inc.

(“AIG”), the Insurance Company of the State of Pennsylvania

(“ICSOP”), and AIG Claims Services, Inc. (“AIG Claims”).

Consistent with the order issued upon its grant of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10626
                                 -2-

defendants’ Rule 60(a) motion, the district court’s Second

Amended Final Judgment dismissed, with prejudice, all of Miller’s

claims against AIG.

     Miller argues that the district court’s grant of the Rule

60(a) motion was erroneous because it precludes him from pursuing

state law claims against AIG and affects his substantial rights.

He contends that the defendants should have pursued an appeal

from the district court’s original final judgment rather than

seek relief under Rule 60(a).    Miller requests the issuance of a

writ of mandamus, and he also asks that the defendants be

assessed the sum of $1500, plus interest, to cover the costs

associated with the appeal.     See id. at 11.

     Rule 60(a) is to be applied where “the record makes apparent

that the court intended one thing but by merely clerical mistake

or oversight did another.   Such a mistake must not be one of

judgment or even of misidentification, but merely of recitation,

of the sort that a clerk or amanuensis might commit, mechanical

in nature....”   Harcon Barge Co., Inc. v. D & G Boat Rentals,

Inc., 784 F.2d 665, 668 (1984)(en banc).

     The district court’s original final judgment reveals

ambiguity as to whether Miller’s claims against AIG were

dismissed with prejudice or without prejudice.   “Clerical

mistakes may . . . involve ‘ambiguity’ in a judgment or order.”

In re Amer. Precision Vibrator Co., 863 F.2d 423, 430 n.9 (5th

Cir. 1989) (internal quotation omitted).    Our review of the order
                            No. 04-10626
                                 -3-

that accompanied the original final judgment indicates that all

of Miller’s claims against AIG were dismissed, with prejudice,

based on the district court’s determination that AIG was not a

proper party defendant.   We therefore conclude that the district

court did not err in granting the FED. R. CIV. P. 60(a) motion to

correct a clerical mistake in its previous judgment.    See Harcon

Barge, 784 F.2d at 668; Stovall v. Illinois Central Gulf R.R.

Co., 722 F.2d 190, 191 (5th Cir. 1984).    Accordingly, the

judgment of the district court is AFFIRMED, and Miller’s requests

for mandamus relief and for the costs associated with the appeal

are denied.

     Miller’s unopposed motion for leave to file an-out-of-time

reply brief is GRANTED.   See FED. R. APP. P. 26(b).   The

defendants’ motion for sanctions for filing a frivolous appeal is

DENIED.   See FED. R. APP. P. 38.